Citation Nr: 0941936	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-28 444	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral thigh 
and hip disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to August 
1946.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2005 rating action that denied service 
connection for a bilateral thigh and hip disability, 
bilateral hearing loss, and tinnitus.

In June 2007, the Veteran testified at a hearing before a 
decision review officer at the RO.

In September 2009, this appeal was advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

With respect to the issue of service connection for a 
bilateral thigh and hip disability, the Veteran contends that 
he suffers from such disability as a result of being struck 
by a train while a passenger in an automobile in service in 
November 1944.  

A review of the service medical records discloses that the 
Veteran incurred a right thigh contusion in November 1944 
when an automobile in which he was a passenger was struck 
broadside by a train.  He complained of centralized soreness 
in the right hip and both legs.  The bones, joints, and 
muscles were normal on July 1946 separation examination, as 
well as on post-service November 1951 examination for Reserve 
service.  The Veteran denied a history of arthritis or 
rheumatism; bone, joint, or other deformity; and lameness on 
December 1953, December 1954, November 1955, October 1956, 
September 1957, January and May 1958, and July 1962 
examinations for Reserve service, and the lower extremities 
were normal on all examinations.  

On June 2005 examination by J. M., M.D., the Veteran gave an 
approximately     50-year history of bilateral thigh pain and 
a history of injury in a car-train accident in military 
service in 1944.  Current X-rays revealed significant 
degenerative arthritis of both hips, and the physician opined 
that it was possible that hip joint trauma was the start of 
the degenerative process of the veteran's hip condition.

On July 2005 VA orthopedic examination, the examining nurse-
practitioner reviewed the abovementioned November 1944 
service medical record documenting the veteran's lower 
extremity injury.  Current right hip X-rays revealed mild hip 
joint osteoarthritis, and an intact femur shaft.  The 
examiner opined that the right hip arthritis was in part due 
to normal aging and referred pain to the thigh, and that it 
was as likely as not that current right thigh aching pain was 
due to the veteran's original November 1944 inservice right 
thigh trauma.                  

Appellate review of the July 2005 VA orthopedic examination 
report discloses that the examiner did not examine or address 
the veteran's left thigh and hip, which are components of his 
service connection claim, or render a diagnosis of any right 
thigh disability, and opinions as to whether any current 
thigh disability and hip arthritis was etiologically related 
to his 1944 inservice injury.  Such findings being needed to 
resolve the bilateral thigh and hip service connection claims 
on appeal, the Board finds that the RO should schedule the 
Veteran for a VA orthopedic examination by a physician that 
addresses these matters.  

With respect to the issues of service connection for 
bilateral hearing loss and tinnitus, the Veteran contends 
that he suffers from such disabilities as a result of 
inservice acoustic trauma from aircraft engine noise during 
aerial combat and operational missions, and from proximity to 
artillery on land.  

A review of the service medical records discloses that the 
veteran's hearing was 15/15 for the whispered voice on July 
1946 separation examination.  Post service, the veteran's 
hearing was 15/15 for the whispered voice on November 1951 
examination for Reserve service, and audiometric testing 
showed 0 decibels (db) hearing loss in each ear.  The 
veteran's hearing was 15/15 for both the whispered and spoken 
voice on December 1953, December 1954, November 1955, and 
October 1956 examinations for Reserve service.  On January 
1958 examination for Reserve service, audiometric testing 
showed the veteran's hearing in db as follows: 5, 0, 0, -5, 
5, 10, 10, and 5 on the right, and 5, 5, 0, -5, 5, 5, 5, and 
-5 on the left at 250, 500, 1,000, 2,000, 3,000, 4,000, 
6,000, and 8,000 Hertz, respectively.  On May 1958 
examination for Reserve service, audiometric testing showed 
the veteran's hearing in db as follows: 5, 0, 0, -5, 5, 10, 
10, and 5 on the right, and 5, 5, 0, -5, 5, 5, 5, and 5 on 
the left at 250, 500, 1,000, 2,000, 3,000, 4,000, 6,000, and 
8,000 Hertz, respectively.  

On February 2003 VA outpatient audiological examination, the 
Veteran gave a long history of noise exposure as a pilot and 
artillery officer in military service, and in his civilian 
occupation as a tool and dye operator and driving a tractor.  
Audiometric examination reportedly showed mild to severe 
sloping sensorineural hearing loss with 72% speech 
discrimination on the right, and moderate to severe sloping 
sensorineural hearing loss with 76% speech discrimination on 
the left.  The examination report indicated that an audiogram 
was available in the veteran's chart, but this was not 
contained in the claims folder.  The examiner opined that it 
was more likely than not that a component of the veteran's 
hearing loss was the result of acoustic trauma suffered while 
in military service, unless hearing evaluations performed at 
the time of, or at some date after his military discharge 
were available to document that his hearing was within normal 
limits or significantly better that that time.  

On July 2005 VA audiological examination, the Veteran gave a 
history of the onset of tinnitus in service, and the examiner 
noted presbyacusis as the most likely etiology.  After 
audiometric examination, the diagnoses included right and 
left sensorineural hearing loss, and the examiner noted 
bilateral presbyacusis as the etiology, but she did not 
discuss the veteran's military and post-service occupational 
and recreational noise exposure and render an opinion, 
supported by reasons and bases, as to how those factors 
relatively weighed in the etiology of his current bilateral 
hearing loss and tinnitus disabilities.  Such findings being 
needed to resolve the bilateral hearing loss and tinnitus 
service connection claims on appeal, the Board finds that the 
RO should schedule the Veteran for another VA audiological 
examination that addresses these matters.  

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R.   § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the Veteran does not 
report for any scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

On remand, the RO should also obtain copies of any records of 
treatment and evaluation of the Veteran for lower extremity 
and hearing disabilities at the Bay Pines, Florida VA Medical 
Center (VAMC), to include the Collier County CBOC and the 
Fort Myers outpatient clinic, from December 2006 to the 
present time.  The RO should also obtain from the Fort Myers 
VA outpatient clinic a copy of the veteran's 11 February 2003 
audiogram.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).

Lastly, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the Veteran should 
include correspondence that sufficiently addresses the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the Veteran should also explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The RO's letter should also ensure that the 
Veteran receives notice that meets the requirements of the 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (of which he has not been previously notified).  After 
providing the required notice, the RO should obtain any 
additional evidence for which the Veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the Veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record.  The RO should also explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
Veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The RO should obtain from the Bay 
Pines, Florida VAMC, to include the 
Collier County CBOC and the Fort Myers 
outpatient clinic, copies of any records 
of treatment and evaluation of the 
Veteran for lower extremity and hearing 
disabilities from December 2006 to the 
present time.  The RO should also obtain 
from the Fort Myers VA outpatient clinic 
a copy of the veteran's 11 February 2003 
audiogram.  In requesting these records, 
the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder. 

4.  After the abovementioned medical 
records have been obtained, the RO should 
schedule the Veteran for an orthopedic 
examination by a physician to determine 
the nature and etiology of any current 
lower extremity disability affecting the 
thighs and hips.  The entire claims 
folder must be made available to the 
physician designated to examine the 
Veteran, and the examination report must 
include discussion of his documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, including X-rays, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examining physician should review and 
address the service and post-service 
medical records and render opinions for 
the record as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any currently-
diagnosed thigh and hip disability of 
either lower extremity had its onset in 
military service, or is a result of any 
incident thereof, to include his 1944 
injury.  It is imperative that the 
doctor's opinions reflect consideration 
and specific discussion of all pertinent 
medical evidence and events reflected in 
the record, to include the veteran's 
service medical records, the post-service 
examination reports for Reserve service,         
Dr. J. M.'s June 2005 examination report, 
and the July 2005 VA examination report.   

The physician must set forth all 
examination findings, along with the 
complete rationale for all comments 
expressed and conclusions reached, in a 
typewritten report.

5.  The RO should schedule the Veteran 
for an audiological examination to 
determine the nature and etiology of any 
current hearing loss and tinnitus 
disability.  The entire claims folder 
must be made available to the audiologist 
designated to examine the Veteran, and 
the examination report must include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should review and address 
the service and post-service medical 
records and render opinions for the 
record as to whether it is at least as 
likely as not (i.e., there is at least a 
50% probability) that any currently-
diagnosed hearing loss and tinnitus had 
its onset in military service, or is a 
result of claimed acoustic trauma 
therein.  It is imperative that the 
opinions reflect consideration and 
specific discussion of all pertinent 
medical evidence and events reflected in 
the record, to include the veteran's 
service medical records; the post-service 
examination reports for Reserve service; 
the February 2003 and July 2005 VA 
audiological examination reports; and the 
veteran's military and post-service 
occupational and recreational noise 
exposure.

The audiologist must set forth all 
examination findings, along with the 
complete rationale for all comments 
expressed and conclusions reached, in a 
typewritten report.

6.  If the Veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

7.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.           
 
9.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

